Case 1:14-cr-20427-TLL-PTM ECF No. 348, PageID.2356 Filed 01/28/21 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION

UNITED STATES OF AMERICA,

                         Plaintiff,                                Case No. 14-20427-1
v.                                                                 Honorable Thomas L. Ludington

JOSEPH LAMONT JEFFERY,

                  Defendant.
_____________________________________/

     ORDER DENYING DEFENDANT’S MOTIONS FOR COMPASSIONATE RELEASE

        On January 29, 2015, Defendant pled guilty to distribution of cocaine base or aiding and

abetting the same, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). ECF No. 127. He was

sentenced to 140 months imprisonment. ECF No. 157. He is currently housed at United States

Penitentiary, Leavenworth (“USP Leavenworth”) in Kansas.

        On April 30, 2020, Defendant moved pro se for compassionate release under 18 U.S.C. §

3582(c)(1)(A). ECF No. 330. The motion was denied without prejudice for failure to exhaust

administrative remedies. ECF No. 331. On August 3, 2020, Defendant moved for reconsideration

of the order denying the motion. ECF No. 334. However, in light of Defendant’s pro se status, this

filing was construed as a renewed motion for compassionate release. ECF No. 340. A few days

later, on November 24, 2020, Defendant filed another motion for compassionate release, though

this motion was not docketed until December 14, 2020 due to mailing delays.1 ECF No. 342. The

Government finally responded on December 2, 2020. ECF No. 341. Defendant’s motions for

compassionate release raise substantially the same issues and will therefore be jointly resolved.

For reasons stated below, the motions will be denied.


1
  Defendant also filed a series of letters on December 8, 9, and 28, 2020. ECF Nos. 343, 344, 345. Each
letter has been considered to the extent that it offers relevant information regarding Defendant’s situation.
Case 1:14-cr-20427-TLL-PTM ECF No. 348, PageID.2357 Filed 01/28/21 Page 2 of 8




                                                 I.

       The United States is facing an unprecedented challenge with the COVID-19 pandemic.

       The COVID-19 virus is highly infectious and can be transmitted easily from person
       to person. COVID-19 fatality rates increase with age and underlying health
       conditions such as cardiovascular disease, respiratory disease, diabetes, and
       immune compromise. If contracted, COVID-19 can cause severe complications or
       death.

Wilson v. Williams, 961 F.3d 829, 833 (6th Cir. 2020). In light of the threat posed by COVID-19,

Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)—a form of

relief often referred to as “compassionate release.” Section 3582(c)(1)(A) provides,

       The court may not modify a term of imprisonment once it has been imposed except
       . . . upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to appeal
       a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
       lapse of 30 days from the receipt of such a request by the warden of the defendant’s
       facility, whichever is earlier, may reduce the term of imprisonment . . . after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that . . . extraordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission

18 U.S.C. § 3582(c)(1)(A). Accordingly, the threshold question is exhaustion. If exhaustion is

found, courts must then follow the statute’s three-step test:

       At step one, a court must “find[ ]” whether “extraordinary and compelling reasons
       warrant” a sentence reduction. At step two, a court must “find[ ]” whether “such a
       reduction is consistent with applicable policy statements issued by the Sentencing
       Commission.” The Commission’s policy statement on compassionate release
       resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is still “applicable,” courts must
       “follow the Commission’s instructions in [§ 1B1.13] to determine the prisoner’s
       eligibility for a sentence modification and the extent of the reduction authorized.”
       At step three, “§ 3582(c)[(1)(A)] instructs a court to consider any applicable §
       3553(a) factors and determine whether, in its discretion, the reduction authorized
       by [steps one and two] is warranted in whole or in part under the particular
       circumstances of the case.”

United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020) (internal citations omitted). “In

cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

                                                -2-
Case 1:14-cr-20427-TLL-PTM ECF No. 348, PageID.2358 Filed 01/28/21 Page 3 of 8




compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry and have

full discretion to define ‘extraordinary and compelling’ without consulting the policy statement §

1B1.13.” Id. at *9.

                                                A.

       As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust his administrative remedies with

the Bureau of Prisons (“BOP”) or wait 30 days after making such a request. The Sixth Circuit has

explained that:

       By creating a compassionate-release option in the First Step Act, Congress gave
       inmates an option to seek early release on health grounds. The seriousness of
       COVID-19 and its spread in many prisons make it all the more imperative that the
       prisons have authority to process these applications fairly and with due regard for
       the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
       to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020). On July 5, 2020, Defendant

requested compassionate release from the BOP. ECF No. 334 at PageID.2262. His request was

denied on July 29, 2020. ECF No. 341-2. Accordingly, Defendant has exhausted his administrative

remedies with the BOP.

                                                B.

       The next issue is whether sentence reduction is warranted by “extraordinary and

compelling reasons.” Because Defendant moves for compassionate release on his own behalf, §

1B1.13 is “inapplicable,” and [u]ntil the Sentencing Commission updates § 1B1.13 to reflect the

First Step Act, district courts have full discretion in the interim to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release.” Jones, 980 F.3d at 1109.

Accordingly, courts of this circuit are no longer confined to the considerations outlined in the

policy commentary when determining if a defendant’s request is extraordinary and compelling,

                                               -3-
Case 1:14-cr-20427-TLL-PTM ECF No. 348, PageID.2359 Filed 01/28/21 Page 4 of 8




such as whether an inmate suffers from a “terminal illness” or “serious physical or medical

condition.” U.S.S.G. § 1B1.13 cmt. n.1.

        Despite the lack of express guidance, Jones suggests that an inmate may have an

extraordinary and compelling reason for release where he suffers from a medical condition

identified as a risk factor for COVID-19. See id. at *2 n.6 (holding that inmate’s prior exposure to

tuberculosis “could be considered an extraordinary and compelling reason for compassionate

release” because it “put him at risk of contracting the virus” or “serious long-term health problems”

if he had already contracted it). Courts considering the issue post-Jones have agreed. See, e.g.,

United States v. Rucker, No. 17-20716, 2020 WL 7240900, at *2 (E.D. Mich. Dec. 9, 2020) (HIV

and asthma) (citing Jones, 980 F.3d at 1102 n.6); United States v. White, No. 18-20183, 2020 WL

7240904, at *3 (E.D. Mich. Dec. 9, 2020) (BMI of 45.9) (citing Jones, 980 F.3d at 1102 n.6);

United States v. Crowe, No. CR 11-20481, 2020 WL 7185648, at *3 (E.D. Mich. Dec. 7, 2020)

(latent tuberculosis, hyperlipidemia, obesity).

        More recently, the Sixth Circuit affirmed the denial of compassionate release based on a

two-part test for extraordinary and compelling reasons. See United States v. Elias, No. 20-3654,

2021 WL 50169, at *3 (6th Cir. Jan. 6, 2021). Under the two-part test in Elias, the risk of

contracting COVID-19 constitutes an extraordinary and compelling reason “(1) when the

defendant is at high risk of having complications from COVID-19 and (2) the prison where the

defendant is held has a severe COVID-19 outbreak.”2 Id. (quoting United States v. Hardin, No.

19-CR-240, 2020 WL 2610736, at *4 (N.D. Ohio May 22, 2020)). The Sixth Circuit also held that

the district court, in evaluating the movant’s medical conditions, “properly considered the CDC




2
 Consistent with Jones, the court emphasized that district courts need not apply this definition but that it is
within their discretion to do so. Elias, 2021 WL 50169, at *4 n.1.

                                                     -4-
Case 1:14-cr-20427-TLL-PTM ECF No. 348, PageID.2360 Filed 01/28/21 Page 5 of 8




guidance that was in effect at the time,” given that “[r]elying on official guidelines from the CDC

is a common practice in assessing compassionate-release motions.” Id. at *4.

        The Government concedes that Defendant suffers from several medical conditions,

including hypertension and obesity. ECF No. 341 at PageID.2288. The CDC states that persons

suffering from obesity are at an increased risk of developing COVID-19 complications. See People

With Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html [https://perma.cc/SFP9-VWGM] (last visited

Jan. 28, 2021). Similarly, persons suffering from hypertension “might” be at an increased risk. Id.

While the situation at USP Leavenworth has improved,3 the facility is still experiencing a COVID-

19 outbreak, with five inmates and five staff members reporting active infections. See COVID-19,

BOP, https://www.bop.gov/coronavirus/ [https://perma.cc/HQ3Q-ZPQM] (last visited Jan. 28,

2021). Under these circumstances, Defendant has an extraordinary and compelling reason for

release.4

                                                 C.

        As stated previously, there is no “applicable policy statement” in this case because

Defendant, not the BOP, has moved for compassionate release. Consequently, step two of the §

3582(c)(1)(A) analysis is skipped, and the final issue is whether a sentence reduction is warranted

by the applicable factors set forth in § 3553(a). See Jones, 980 F.3d at 1108. The factors are as

follows:




3
  At least 734 inmates and five staff members at USP Leavenworth have recovered from COVID-19. See
COVID-19, supra.
4
  Defendant’s allegation that he contracted COVID-19 in September 2020 would not seem to preclude this
finding. See ECF No. 342 at PageID.2338; Jones, 980 F.3d at 1102 n.6 (finding that extraordinary and
compelling reasons may exist despite prior COVID-19 diagnosis where inmate “may suffer from serious
long-term health problems and potentially [] require treatment that he cannot receive [in custody]”).

                                                -5-
Case 1:14-cr-20427-TLL-PTM ECF No. 348, PageID.2361 Filed 01/28/21 Page 6 of 8




       (1) the nature and circumstances of the offense and the history and characteristics
       of the defendant;
       (2) the need for the sentence imposed--
               (A) to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for--
               (A) the applicable category of offense committed by the applicable category
               of defendant as set forth in the guidelines…
        (5) any pertinent policy statement…
        (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a). “District judges maintain an ‘obligation to provide reasons’ in both

sentencing-modification decisions, and traditional sentencing decisions.” Jones, 980 F.3d at 1112.

       District courts should consider all relevant § 3553(a) factors before rendering a
       compassionate release decision. But as long as the record as a whole demonstrate
       that the pertinent factors were taken into account by the district court, a district
       judge need not specifically articulate its analysis of every single § 3553(a) factor.

Id. at *11 (internal quotations and citations omitted). Here, the two most pertinent factors are “the

nature and circumstances of the offense and the history and characteristics of the defendant” and

“the need for the sentence imposed.” 18 U.S.C. §§ 3553(a)(1)–(2). Both factors weigh against a

sentence reduction.

       Defendant’s criminal history, as discussed in his Presentence Investigation Report

(“PSR”), stretches back decades, beginning in 1988 when he was convicted of armed robbery and

                                                 -6-
Case 1:14-cr-20427-TLL-PTM ECF No. 348, PageID.2362 Filed 01/28/21 Page 7 of 8




felony firearm at the age of 18. After being paroled in 2000, Defendant was returned to custody in

2002 following two convictions for delivery of cocaine base. He was paroled in 2005 but later

arrested for and convicted of delivery of a controlled substance in 2012. Defendant was still on

probation when he made or facilitated several sales of cocaine base to a confidential informant

between 2013 and 2014. Defendant was indicted for the sales and later pled guilty to the underlying

offense: distribution of cocaine base or aiding and abetting the same. ECF No. 127.

          With a projected release in June 2024, Defendant has a substantial portion of his 140-month

sentence remaining. Based on the seriousness of the underlying offense, his record of reoffending,5

and the substantial sentence remaining, Defendant’s early release would undermine the need to

“reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense.” 18 U.S.C. § 3553(a)(2)(A). Defendant’s completion of correctional

programming, while commendable, does not outweigh the need for the sentence imposed. See ECF

No. 343 at PageID.2344. Accordingly, despite his various medical conditions, Defendant is

ineligible for compassionate release because the § 3553 factors do not support a sentence

reduction.

                                                   II.

          Accordingly, it is ORDERED that Defendant’s Motions for Compassionate Release, ECF

Nos. 334, 342, are DENIED.



          Dated: January 28, 2021                               s/Thomas L. Ludington
                                                                THOMAS L. LUDINGTON
                                                                United States District Judge




5
    Additionally, the BOP has given Defendant a medium risk of recidivism. ECF No. 341-3

                                                  -7-
Case 1:14-cr-20427-TLL-PTM ECF No. 348, PageID.2363 Filed 01/28/21 Page 8 of 8




                                           PROOF OF SERVICE

                   The undersigned certifies that a copy of the foregoing order was served
                   upon each attorney of record herein by electronic means and to Joseph
                   Larmont Jeffery #50227-039, LEAVENWORTH U.S.
                   PENITENTIARY, Inmate Mail/Parcels, P.O. BOX 1000,
                   LEAVENWORTH, KS 66048 by first class U.S. mail on January 28,
                   2021.

                                                    s/Kelly Winslow
                                                    KELLY WINSLOW, Case Manager




                                                    -8-
